            Case 5:19-cv-00337-R Document 1 Filed 04/15/19 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF OKLAHOMA
Plaintiff #1 Kayla Burk,                  :
                                          :
                                          :
                    Plaintiff,              Civil Action No.: CIV-19-337-R
                                                              ______
       v.                                 :
                                          :
Defendant #1 IQ Data International, Inc./ :
Rent Collect Global; and Defendant # 2    :
                                            COMPLAINT AND
DOES 1-10, inclusive,                     :
                                            DEMAND FOR JURY TRIAL
                                          :
                    Defendants.           :
                                          :

       For this Complaint, the Plaintiff, Kayla Burk, by undersigned counsel, states as

follows:

                                       JURISDICTION

       1.      This action arises out of Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of

Plaintiff’s personal privacy by the Defendant and its agents in their illegal efforts to

collect a consumer debt.

       2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving

rise to this action occurred in this District.
             Case 5:19-cv-00337-R Document 1 Filed 04/15/19 Page 2 of 6



                                         PARTIES

       4.      The Plaintiff, Kayla Burk (“Plaintiff”), is an adult individual residing in

Stillwater, Oklahoma, and is a “consumer” as the term is defined by 15 U.S.C. §

1692a(3).

       5.      Defendant IQ Data International, Inc./ Rent Collect Global (“IQ Data”), is a

Washington business entity with an address of 21222 30th Drive, Suite 120, Bothell,

Washington 98208, operating as a collection agency, and is a “debt collector” as the term

is defined by 15 U.S.C. § 1692a(6).

       6.      Does 1-10 (the “Collectors”) are individual collectors employed by IQ Data

and whose identities are currently unknown to the Plaintiff. One or more of the

Collectors may be joined as parties once their identities are disclosed through discovery.

       7.      IQ Data at all times acted by and through one or more of the Collectors.

                  ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an

original creditor (the “Creditor”).

       9.      The Debt arose from services provided by the Creditor which were

primarily for family, personal or household purposes and which meets the definition of a

“debt” under 15 U.S.C. § 1692a(5).

       10.     The Debt was purchased, assigned or transferred to IQ Data for collection,

or IQ Data was employed by the Creditor to collect the Debt.


                                              2
             Case 5:19-cv-00337-R Document 1 Filed 04/15/19 Page 3 of 6



       11.     The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. IQ Data Engages in Harassment and Abusive Tactics
      12.   In March 2018, Plaintiff received letter from IQ Data stating the Debt had

been fully satisfied.

       13.     Despite having knowledge that Plaintiff no longer owes the Debt and

providing Plaintiff with documentation showing the Debt had been paid in full, IQ Data

continued to call Plaintiff attempting to collect the Debt.

       14.     Such actions caused Plaintiff a great of frustration, confusion, and

annoyance.

       15.     Moreover, IQ Data continues to falsely report the Debt to the credit bureau.

   C. Plaintiff Suffered Actual Damages

       16.     The Plaintiff has suffered and continues to suffer actual damages as a result

of the Defendants’ unlawful conduct.

       17.     As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional

distress, fear, frustration and embarrassment.




                                              3
             Case 5:19-cv-00337-R Document 1 Filed 04/15/19 Page 4 of 6



                                         COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                       15 U.S.C. § 1692, et seq.


       18.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       19.     The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants

engaged in behavior the natural consequence of which was to harass, oppress, or abuse

the Plaintiff in connection with the collection of a debt.

       20.     The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants

caused a phone to ring repeatedly and engaged the Plaintiff in telephone conversations,

with the intent to annoy and harass.

       21.     The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants

used false, deceptive, or misleading representation or means in connection with the

collection of a debt.

       22.     The Defendants’ conduct violated 15 U.S.C. § 1692e(2) in that Defendants

misrepresented the character, amount and legal status of the debt.

       23.     The Defendants’ conduct violated 15 U.S.C. § 1692e(8) in that Defendants

threatened to communicate false credit information.

       24.     The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that

Defendants employed false and deceptive means to collect a debt.

       25.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants

used unfair and unconscionable means to collect a debt.
                                              4
            Case 5:19-cv-00337-R Document 1 Filed 04/15/19 Page 5 of 6



      26.     The Defendants’ conduct violated 15 U.S.C. § 1692f(1) in that Defendants

attempted to collect an amount not authorized by the agreement creating the debt.

      27.     The foregoing acts and omissions of the Defendants constitute numerous

and multiple violations of the FDCPA, including every one of the above-cited provisions.

      28.     The Plaintiff is entitled to damages as a result of Defendants’ violations.



                                  PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                 1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the

                     Defendants;

                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C.

                     §1692k(a)(2)(A) against the Defendants;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                     § 1692k(a)(3) against the Defendants;

                 4. Actual damages from the Defendants for all damages including

                     emotional distress suffered as a result of the intentional, reckless,

                     and/or negligent FDCPA violations in an amount to be determined at

                     trial for the Plaintiff;

                 5. Punitive damages; and

                 6. Such other and further relief as may be just and proper.



Dated: April 15, 2019
                                                5
Case 5:19-cv-00337-R Document 1 Filed 04/15/19 Page 6 of 6




                          Respectfully submitted,

                          By /s/ Sergei Lemberg

                          Sergei Lemberg, Esq.
                          LEMBERG LAW, L.L.C.
                          43 Danbury Road, 3rd Floor
                          Wilton, CT 06897
                          Telephone: (203) 653-2250
                          Facsimile: (203) 653-3424
                          E-Mail: slemberg@lemberglaw.com
                          Attorneys for Plaintiff




                            6
